PER CURIAM:
In this Title VII case plaintiffs, full-time faculty members of the Albert Einstein College of Medicine of Yeshiva University, appearing individually and on behalf of a class of women similarly situated, claimed that Yeshiva University discriminated against them on the basis of their sex. After a bench trial the court below concluded that plaintiffs failed to present a prima facie case of pay discrimination and, accordingly, dismissed the claim. See Sobel v. Yeshiva University, 566 F.Supp. 1166, 1168 (S.D.N.Y.1983).
After the district court issued its opinion the Supreme Court decided the case of Bazemore v. Friday, — U.S. -, 106 S.Ct. 3000, 92 L.Ed.2d 315(1986). Because the court below did not have the benefit of the views of the Supreme Court in Bazemore, particularly with respect to the significance of pre-act discrimination and the evidentiary weight to be afforded multiple regression analysis, we remand for reconsideration and if necessary, further proceedings in light of Bazemore.
Reversed and remanded.